              Case 2:21-cr-00184-CCW Document 6 Filed 05/12/21 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                           v.                             Criminal No. 21-184

 RODERICK KING

        APPLICATION AND ORDER FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

         The undersigned Assistant United States Attorney hereby applies to the Court for the issuance of a
writ of habeas corpus ad prosequendum, and avers:

         1.      Name of Detainee: Roderick King, Prisoner No. 20-362, Year of Birth: 1989, Black,
Male.

         2.      Detained by: Clarion County Jail, 309 Amsler Ave., Shippenville, PA 16254.

        3.      Detainee is charged in this district by Indictment, charging detainee with violating Title 18,
United States Code, Sections 1591(a)(1), 1591(b)(2), 1594(a), and 2251(a).

         4.      Detainee is presently confined in the Clarion County Jail, Shippenville, PA, awaiting a
disposition of state charges.

        5.      The above case is set for an Initial Appearance at Pittsburgh, PA on June 10, 2021, at 9:30
a.m., before U.S. Magistrate Judge Patricia L. Dodge, and it shall therefore be necessary for detainee to be
present in Court at that time.


                                                      /s/ Rebecca L. Silinski
                                                      REBECCA L. SILINSKI
                                                      Assistant U.S. Attorney
                                                      PA ID No. 320774



                                                  ORDER

The above Application is granted and the above-named custodian, as well as the United States Marshal for
this district, are hereby ORDERED to produce the named detainee on the date and at the time recited above,
and, when detainee shall no longer be needed before the Court, detainee shall be returned to the above-
named custodian.



DATE                                               UNITED STATES MAGISTRATE JUDGE

cc:      United States Attorney
